Citation Nr: 1707036	
Decision Date: 03/08/17    Archive Date: 03/16/17

DOCKET NO.  13-35 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for a lumbar spine disability.

2.  Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 




ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1955 to February 1959.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri in which the RO declined to reopen a claim for service connection for a low back injury.

In November 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A June 1959 rating decision denied service connection for injured vertebra lower back; the Veteran did not appeal the decision and new and material evidence was not submitted within the one year appeal period.

2.  Evidence associated with the record since the final June 1959 decision relates to an unestablished fact and raises a reasonable possibility of substantiating a claim of entitlement to service connection for a lumbar spine disability.


CONCLUSIONS OF LAW

1.  The June 1959 rating decision is final.  38 U.S.C. § 4005(b) (1958); 38 C.F.R. § 3.104 (1956, Supp. 1959).  

2.  New and material evidence has been received to reopen the claim for service connection for a lumbar spine disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to         that claim.  38 U.S.C.A. § 5108. 

New evidence is defined as existing evidence not previously submitted to       agency decision makers.  Material evidence means evidence that, by itself or    when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable probability of substantiating the claim. 38 C.F.R. § 3.156(a).  New and material evidence can be construed as that which would contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's disability or injury, even when it would not be enough to convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1993).

The Veteran's claim for service connection was originally denied in a June 1959 rating decision.  The Veteran did not timely appeal the rating decision, nor did he submit new and material evidence within one year of that decision; therefore, it is final.  See 38 U.S.C. § 4005(b) (1958); 38 C.F.R. § 3.104 (1956, Supp. 1959); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

The RO denied service connection for a low back injury in June 1959 because lumbosacral strain found on VA examination was not determined to be the result of a back injury in service.

Evidence added to the record since the June 1959 rating decision includes lay statements indicating continuing pain and treatment for a back condition since the in-service accident, testimony given at a November 2016 Board hearing regarding in-service injury to the back and continuing back problems since that time and VA treatment records showing treatment for current disability of the low back, to include arthritis.  This evidence is "new," as it was not previously submitted to agency decision makers.  The evidence is also "material" as the evidence relates to the presence of a current disability and continuing symptomatology since an in-service injury.  The evidence relates to unestablished facts necessary to substantiate the claim.  Accordingly, the claim for service connection for a lumbar spine disability is reopened.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a lumbar spine disability is reopened, and to that extent only the appeal is granted.


REMAND

Service records show that the Veteran was involved in a motor vehicle accident during service in March 1956.  He was hospitalized.  X-rays taken at that time showed that the anterior superior surface of the 4th lumbar body was suspicious of a slightly compressed fracture.  Minimal hypertrophic spur formation of the 5th lumbar body and to a less extent the 4th was also noted.  The Veteran continued to complain of pain over his left lower back on multiple occasions during service.  In October 1958, compression fractures of L-3 and L-5 were noted and a chronic sacroiliac joint strain, left, was assessed.  On his January 1959 separation examination, the spine was noted to be normal.  In the Notes and Significant or Interval History section, it was written that the Veteran had a history of fracture of three vertebrae and had been hospitalized for treatment of injuries after the March 1956 motor vehicle accident.  The Veteran reported that he wore a back brace for 18 months after the accident and still had sharp recurrent pain in the back which was also very weak at times.

In May 1959, the Veteran underwent a VA examination in connection with his original claim for service connection.  It was noted the Veteran had been given 2 braces for his back in service and told he had fractured vertebrae.  He complained of pain in his back after working all day, to include after sitting a long time or bending.  An x-ray of the lumbar spine showed no evidence of bone abnormality.  Tenderness was noted over the left sacroiliac joint and spasm was reported on forward bending to 90 degrees with pain.  The diagnosis was lumbosacral iliac strain on the left.  

In November 2011, the Veteran filed a claim to reopen his claim for service connection.  A VA treatment record in June 2012 indicated that an x-ray of the low back showed arthritis and a compression fracture of L-5.  It was noted that it was not known how long such fracture had been present.

At his hearing in November 2016, the Veteran testified that pain in his lower back had been coming and going since the in-service motor vehicle accident.  He indicated having sought treatment after service beginning in the early 1960s at the St. Charles Clinic.  He indicated the doctor had passed away and he was not sure if the Clinic was still open.  He also indicated having gone to a pain clinic in 1996 for epidural injections and after that having sought treatment at VA. 

The evidence is clear that the Veteran was in a severe motor vehicle accident while in service that resulted in injury to the back.  Evidence of record now contains complaints of continuing pain from the time of the accident to the present and a diagnosis of arthritis which is a chronic disability under 38 C.F.R. § 3.309.  Recent evidence also indicates the presence of a long standing compression fracture in the lumbar spine.  VA treatment records also show evidence of a long-standing compression fracture.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an 'in-service event, injury or disease,' (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Here, the Board finds that remand is warranted to afford the Veteran a VA examination and the opportunity to provide any treatment records or other evidence that support a showing of ongoing or chronic issues with his low back since the March 1956 motor vehicle accident.  In addition, recent VA medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Associate all updated VA treatment records with the electronic claims file.

2.  Request that the Veteran identify any sources of private treatment for his lumbar spine disability that do not already appear in the claims file and to authorize release of those records to VA.  All requests and responses, positive and negative, must be documented in the claims file.  If the requested records are unavailable, the Veteran should be so notified.

3.  After records have been obtained to the extent available, schedule the Veteran for a VA examination to address the nature and etiology of any current lumbar spine disabilities.  The claims file must be provided to the examiner for review.  Any clinically indicated testing and/or consultations must be performed.  

Following review of the claims file and examination of the Veteran, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any lumbar spine disability, to include arthritis or a compression fracture, had its onset during, or is otherwise related to, the Veteran's service, to include the March 1956 motor vehicle accident.

When providing an opinion, the examiner should carefully consider the Veteran's service treatment records and assessment of a sacroiliac joint strain, left, in October 1958 and then again upon VA examination in May 1959.
 
A complete rationale must be provided for any opinion offered.  All lay and medical evidence should be considered.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary to render an opinion.

4.  After undertaking the development above, the Veteran's claim should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


